Wood, J. (after stating the facts). First. The tax deed was void on its face. It appears that the tracts of land were sold en masse, and not separately. Lacotts v. Quertermous, 83 Ark. 174, and authorities cited. Sec. 5075 of Kirby’s Digest (Act April 17, 1899) provides: “If any person entitled to bring any action under any law of this- State be, at the time of the accrual of the cause of action, under twenty-one years of age, .... such person shall be at liberty to bring such action within three years next after full age.” This statute was passed after the decision of this court in Sims v. Cumby, 53 Ark. 418, and after the facts arose upon which the decision of Sparks v. Farris, 71 Ark. 117, is based. The sale was -made on the nth of June, 1900, -and the tax deed was executed July 28, 1902. Appellant Benjamin Harris did not reach his majority until the nth of April, 1904, so he was under the disability of non-age when his cause of action accrued, and under the above statute he had three years after becoming of age within which to sue. ITe was therefore not barred by the statute of limitations. Second. Until the termination of the homestead estate of Benjamin Harris in the land in controversy, which occurred when he became of age (nth day of April, 1904) the adult heirs had no right to the possession of the homestead. Therefore the statute of limitations of two years did not begin to run against them until that date. This suit was begun April 10, 1905. The court erred therefore in holding appellants barred by this statute. Gannon v. Moore, 83 Ark. 196. Judgment reversed and cause remanded for new trial.